PER CURIAM.
In this paternity action, S.D. challenges the trial court’s order granting summary judgment in favor of the mother, C.A.T. In his brief, S.D. argued that summary judgment was improper because disputed issues of material fact existed concerning whether he was, in fact, the biological father of the child. We now have the results of DNA testing, which establish that the probability that S.D. is the biological father of the child is 99.9999 percent.1 Therefore, we affirm the summary judgment in favor of C.A.T. Our opinion on this issue renders S.D.’s remaining challenges to the trial court’s orders moot.
Affirmed.
PARKER, A.C.J., and WHATLEY and SALCINES, JJ., Concur.

. The DNA test results were furnished to this court during the pendency of this appeal.